Citation Nr: 1201797	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  09-15 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Service connection for a psychiatric disorder, including PTSD.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969 and from July 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in San Diego, California.

The Veteran and testified at a hearing before a decision review officer (DRO) at the RO in January 2010.  The Veteran also testified at a hearing before the undersigned Veterans Law Judge in October 2011 which was held at the RO.

The issue of entitlement to service connection for a psychiatric disorder on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a psychiatric disorder was first denied in a rating decision that was dated in May 1972.  It was noted that service treatment records did not show a nervous condition.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision.  

2.  The Veteran sought to reopen this claim, and his application to do so was denied by a January 1998 letter when he did not submit any new evidence.  This determination was not appealed.  

3.  The Veteran again sought to reopen this claim, and his application to do so was again denied in a September 2005 rating decision.  It was held that new and material evidence was not submitted.  While the Veteran submitted a notice of disagreement (NOD) with this decision, he did not timely perfect his appeal after being issued a statement of the case (SOC) in August 2006.  

4.  The evidence received since the September 2005 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The RO's rating decision in September 2005 denying service connection for a psychiatric disorder is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim of service connection for a psychiatric disorder, including PTSD. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken on the portion of the Veteran's appeal which is decided herein below, the Board finds that no further assistance in developing the facts pertinent to that portion of the Veteran's claims is required at this time.  Additional development required for the Veteran's other claim is addressed in the remand portion of this decision.

New and Material Evidence

In a May 1972 rating decision, the RO denied service connection for the Veteran's psychiatric disorder because a psychiatric disorder was not shown by the evidence of record.  The Veteran did not appeal this decision.  The Veteran sought to reopen this claim, and this application was denied by a January 1998 administrative letter.  The Veteran did not appeal this decision.  He again sought to reopen this claim, and this application was denied in a September 2005 rating decision.  The evidence of record at that time included the Veteran's service treatment records and VA treatment records.  The RO denied service connection because there was no evidence that associated the Veteran's psychiatric problems with his military service.  The Veteran filed an NOD with this decision, and he was issued an SOC in August 2006.  However, he never filed a timely substantive appeal and thus the September 2005 rating decision became final.  The Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, evidence received after the September 2005 rating decision includes more recent VA treatment records, written statements from the Veteran and family members, a VA examination report, and information about the stressors that the Veteran contends that he experienced during his service.  These stressors consist of a shipboard collision and a personal assault.  For purposes of the "new and material" analysis, the credibility of this evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The new evidence also includes a statement from one of the Veteran's treating psychiatrists to the effect that while the Veteran does not have PTSD his major depression is more likely than not related to his service.  Even more recent treatment records reflect that the Veteran has been diagnosed with PTSD.

This evidence is new because it was not of record at the time of the prior determinations.  It is material because, when taken together with the other evidence of record, it raises a reasonable possibility of substantiating the Veteran's claim.  Thus the claim on the merits is reopened.


ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disorder, including PTSD, is reopened. 


REMAND

When the Veteran initially sought to reopen this claim, he attributed his symptoms to a shipboard collision that he experienced.  However, at an informal conference with a DRO in March 2008 the Veteran contended that he was sexually assaulted by an officer while he was in the service.  Specific notice requirements are applicable to PTSD claims alleging in-service personal assaults.  The record does not reflect that this specialized notice was sent to the Veteran.

Further, the Veteran contended that he was hospitalized in service for psychiatric reasons.  His personnel records reflect that the Veteran was transferred to the Naval Hospital in San Diego in October 1971 for temporary duty under treatment.  However, records pertaining to this hospitalization are not among the Veteran's service treatment records.  An attempt should be made to obtain these records, if they exist.  

The Veteran has also, albeit somewhat inconsistently, claimed that he received some sort of psychiatric treatment from either a VA Medical Center or a Vet Center shortly after he was discharged from service, in 1972.  The Veteran should be requested to clarify whether he in fact received any such treatment and, if so, where the treatment was received.  If VA treatment is identified, the RO should obtain those records.  If other treatment is identified then the Veteran should be requested to sign the appropriate releases and an attempt should be made to obtain those records.

The Veteran also contended that the Vet Center treatment records in the claims file are in some manner incomplete.  He should be requested to provide another release enabling VA to obtain any outstanding Vet Center treatment records as needed or indicated.  More recent VA treatment records should also be obtained.  In an October 2010 written statement the Veteran said that he was currently being treated at the VA Medical Center in La Jolla.

Finally, after any applicable steps are taken to attempt to verify the Veteran's claimed personal assault stressor based on any additional information that he provides after being provided with appropriate notice of the types of information that he may submit, he should be afforded a new VA examination to determine whether he has PTSD or any other psychiatric disorder that is related to his military service.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA notice letter compliant with 38 C.F.R. § 3.304(f)(5) that informs the Veteran that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the claimed personal assault stressor.  To the extent pertinent information is provided, there should be appropriate attempts to verify stressors that are provided.

2.  Make appropriate efforts to obtain any separately stored hospital records pertaining to the Veteran's hospitalization at the Naval Hospital in San Diego in October 1971.  If these records cannot be obtained, then the claims file should document the attempts that were made to obtain the records and the Veteran should be notified of VA's inability to obtain the records.  Appropriate efforts should also be made to ascertain whether the Veteran had any service mental health treatment records that were stored separately from the rest of his service treatment records.  If so, those records should be obtained and associated with the claims file.

3.  Contact the Veteran and request that he identify any treatment that he received in 1972 for a psychiatric disorder.  If the Veteran identifies any such treatment, then appropriate efforts should be made to obtain any identified records.  If records are identified but cannot be obtained then the efforts to obtain the records should be documented in the claims file and the Veteran should be notified of VA's inability to obtain the records.

4.  Contact the Veteran and have him identify any treatment that he received at the Vet Center other than that which is currently documented in the claims files (March 2008 to May 2008).  If the Veteran identifies any such treatment than he should be requested to provide any needed release enabling VA to obtain those records.  If he provides any needed appropriate release but identified records cannot be obtained, then the efforts to obtain the records should be documented in the claims file and the Veteran should be notified of VA's inability to obtain the records.

5.  The RO should contact the Veteran and request that he identify all treatment that he received for his psychiatric disorder since May 2010.  All identified treatment records should be obtained.  VA treatment records should also be obtained, including treatment records from the VA Medical Center in La Jolla, California.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

6.  After the above development is completed, schedule the Veteran for a new VA examination to determine the nature and etiology of any diagnosed psychiatric disorder.  If PTSD is diagnosed, the examiner should identify the stressful incident or incidents upon which the diagnosis is based.  If a psychiatric disorder other than PTSD is diagnosed, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that this disorder onset during, or was caused by, the Veteran's military service.  A complete rationale should be set forth for all conclusions that are expressed.  In doing so, the examiner should comment on the April 2007 VA examination report as well as the conclusion expressed by the Veteran's treating psychiatrist in his note dated February 13, 2007.  If the examiner is unable to provide the requested opinion, then he or she should explain why this is the case.

7.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


